Citation Nr: 0523708	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hidradenitis 
suppurativa, to include as claimed as a chronic disability 
due to undiagnosed illness.

2.  Entitlement to service connection for hearing loss, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

3.  Entitlement to service connection for an eye disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Procedural history

The veteran served on active duty from December 1986 to May 
1987 and from November 1990 to June 1991.  Service records 
indicate service in the Southwest Asia Theater during the 
Persian Gulf War.  

In an October 2002 rating decision, the RO, in pertinent 
part, denied the veteran's claims of entitlement to service 
connection for hidradenitis suppurativa, hearing loss and an 
eye disability, each of which was claimed as both directly 
due to service and as a chronic disability due to undiagnosed 
illness.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected her appeal by submitting a substantive appeal (VA 
Form 9) in November 2003.

The issues of entitlement to service connection for hearing 
loss, to include as claimed as a chronic disability due to 
undiagnosed illness, and entitlement to service connection 
for an eye disorder, to include as claimed as a chronic 
disability due to undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

Issue not on appeal

In the October 2002 rating decision, the RO also determined 
that new and material evidence had not been submitted that 
would serve to reopen a previously-denied claim of 
entitlement to service connection for nasal obstruction 
(sinusitis and rhinitis).  The veteran did not indicate 
disagreement with that decision, and that claim is therefore 
not before the Board on appeal.  See Archbold v. Brown, 9 
Vet. App. 124 (1996) [a notice of disagreement (NOD) 
initiates appellate review in VA administrative adjudication 
process, and request for appellate review is completed by 
claimant's filing of substantive appeal after statement of 
the case is issued by VA].
 

FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has an undiagnosed illness manifested by hidradenitis 
suppurativa.

2.  The competent medical evidence does not demonstrate that 
the current manifestation of hidradenitis suppurativa is 
related to the veteran's active service.


CONCLUSION OF LAW

The criteria necessary to establish service connection for 
hidradenitis suppurativa on either a direct basis or due to 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for hidradenitis 
suppurativa, to include as claimed as a chronic disability 
due to undiagnosed illness.

The veteran contends that service connection is warranted for 
hidradenitis suppurativa, both as directly due to service and 
as an undiagnosed illness, as a product of her service in the 
Persian Gulf during the Persian Gulf War.  This issue is 
discussed immediately below.

The veteran is also seeking service connection for hearing 
loss and an eye disorder, both as directly due to service and 
as a chronic disability due to undiagnosed illness.  These 
issues are discussed in the REMAND portion of this decision.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 rating action, and by the 
statement of the case issued in September 2003, of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claims, and of the particular 
deficiencies in the evidence with respect to her claims. 

Crucially, letters were sent to the veteran in April 2002 and 
September 2002 that were specifically intended to address the 
requirements of the VCAA with reference to the veteran's 
claims for service connection.  The letters explained to the 
veteran that the RO was processing her claims, and the 
evidentiary requirements pertinent thereto.  The letters 
specifically advised the veteran that the evidence must 
demonstrate the presence of a current physical or mental 
disability, an in-service injury or disease, and a 
relationship between the two.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In both the 
April 2002 and the September 2002 VCAA letters, the veteran 
was informed that VA would try to get such evidence as 
medical records, employment records, or records from other 
federal agencies. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's April 2002 and September 2002 letters informed the 
veteran that VA would, on her behalf, seek to obtain 
additional records she identified. She was furnished with VA 
Form 21-4142, Authorization to Release Information to the 
Department of Veterans Affairs.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the April 2002 and September 2002 
letters, the veteran was advised that she could help VA with 
her claim by "[t]ell[ing] us about any additional 
information or evidence that you want us to try and get for 
you."  (Emphasis in original.)  The veteran has thus been 
informed that she could submit or identify evidence other 
than what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claims.  The 
April 2002 and September 2002 letters properly notified the 
veteran of the information that is necessary to substantiate 
her claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on her behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [under the notice provision 
of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO].  In this 
case, the veteran's claims were initially adjudicated by the 
RO in October 2002, subsequent to the issuance of the VCAA 
letters discussed above.  There has been no abrogation of the 
timing requirements set forth in Pelegrini.   

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  She was 
offered the opportunity to present testimony before the RO 
and the Board, but declined to do so. She has not indicated 
the existence of any other evidence that is relevant to her 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate her claims, or 
to assist her in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claims.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In summary, it is clear that the veteran has been adequately 
informed of what was required of her, as well as VA's 
responsibilities in connection with these claims.  Through 
her statements, it is clear that the veteran is fully 
conversant as to what is required to establish entitlement to 
service connection, to include service connection due to 
undiagnosed illness.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, and records of VA and 
private post-service medical treatment.  The veteran was 
accorded a VA examination prior to her filing of these 
claims; there is no indication that the findings reached at 
that time are no longer valid.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004). The veteran has been ably represented by her service 
organization.  She was afforded the opportunity to present 
personal testimony before VA, and declined a hearing in her 
November 2003 substantive appeal (VA Form 9).  The Board 
accordingly finds that due process considerations have been 
satisfied.

The Board will proceed to a decision on the merits as to this 
issue.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994). 

Analysis

The veteran seeks service connection for hidradenitis 
suppurativa, both as a symptom of an undiagnosed illness 
associated with her Persian Gulf service or as a disease 
entity directly related to her military service.  The Board 
will address each of these contentions in turn.  

The medical evidence clearly demonstrates that the medical 
problem for which the veteran is seeking service connection, 
hidradenitis suppurativa, is the product of a diagnosed 
disease entity, and not of an undiagnosed illness.  
Hidradenitis suppurativa, was diagnosed during a VA skin 
disease examination in November 1998.  It is therefore a 
diagnosed illness and therefore cannot be considered an 
undiagnosed illness.  See also DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 608 (26th ed. 1985), whereby hidradenitis 
suppurativa is defined as "a disease of the apocrine sweat 
glands...."  

The veteran has submitted no competent medical evidence to 
the contrary.  To the extent that she herself contends that 
hidradenitis suppurativa is not a diagnosed disease entity, 
or that it is manifestation of an undiagnosed illness, it is 
now well-settled that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as the proper diagnosis or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].    

The medical evidence does not demonstrate that skin problems 
diagnosed as hidradenitis suppurativa are of unknown or 
unascertainable etiology.  Service connection based on the 
veteran's Gulf War service is therefore not warranted.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).

Having determined that hidradenitis suppurativa is not a 
chronic disability due to undiagnosed illness, the Board must 
now determine, under Combee, whether service connection is 
appropriate for the disorder that has been diagnosed; that 
is, the Board must now determine whether hidradenitis 
suppurativa was incurred in or aggravated by service.

The medical evidence, and in particular the report of the 
most recent VA dermatological examination, which was that 
conducted in November 1998, indicates a diagnosis of 
hidradenitis suppurativa.  Hickson element (1), a current 
disability, is met.

The veteran's claim, however, fails with regard to Hickson 
element (2), in-service disease or injury.  Her service 
medical records are devoid of any findings of hidradenitis 
suppurativa, or of any skin problems that have been or could 
be considered symptomatic thereof.  Reports of all service 
medical examinations show that her skin was clinically 
evaluated as normal, and all reports of medical history show 
that she denied having, or ever having had, skin diseases.  
Likewise, there is no post-service medical evidence whereby 
the veteran's hidradenitis suppurativa is deemed to have 
begun during service or was otherwise related to an in-
service incident or injury.  Hickson element (2), an in-
service disease or injury, is not met.  

In the absence of an in-service disease or injury, Hickson 
element (3), a medical nexus, necessarily also fails, 
inasmuch as there cannot be a nexus between two elements when 
only one of those elements is present.  Indeed, there is no 
competent medical nexus opinion of record.    

The only evidence whereby hidradenitis suppurativa has been 
attributed to service is the veteran's own contentions that 
there is such a relationship.  These contentions are without 
probative value.  See Espiritu, supra; see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hidradenitis suppurativa, to include 
as claimed as a chronic disability due to undiagnosed 
illness.  The benefits ought on appeal is accordingly denied.


ORDER

Service connection for hidradenitis suppurativa, to include 
as claimed as a chronic disability due to undiagnosed 
illness, is denied.


REMAND

2.  Entitlement to service connection for hearing loss, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

3.  Entitlement to service connection for an eye disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

After a review of the medical record, it is the Board's 
opinion that further development must be undertaken with 
respect to the veteran's claims for service connection for 
hearing loss and an eye disorder, as directly due to service 
and as claimed as due to undiagnosed illness.  

Review of the veteran's service medical records show that she 
was accorded treatment during service for both hearing 
impairment and eye problems.  Recent medical evidence notes 
that hearing loss of sufficient severity as to constitute a 
disability for VA purposes under 38 C.F.R. § 3.385, and an 
eye disorder (blepharitis) have been manifested.  The Board 
finds that the veteran should be accorded VA examinations in 
order to ascertain whether there is a nexus between any such 
disorder and the medical problems noted during the veteran's 
service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) [VA failed 
in its statutory duty to assist veteran who sought service 
connection, where there was competent evidence of a current 
disability and evidence indicating an association between the 
veteran's disability and his active service, but VA failed to 
obtain a medical opinion as to whether there was a nexus 
between that disability and his active service].

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran is to be accorded 
appropriate VA examinations to ascertain 
whether hearing and/or eye disorders are 
currently manifested and, if so, whether 
it is at least as likely as not that any 
such disorder is related to the veteran's 
active service, and in particular to the 
hearing and eye problems noted in her 
service medical records.  The veteran's 
claims folder is to be furnished to the 
examiner for his or her review and 
referral, prior to this examination.  A 
report of examination should be prepared 
and associated with the veteran's VA 
claims folder. 

2.  Thereafter, the veteran's claims 
should be readjudicated.  If the decision 
remains in any manner adverse, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


